                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DAVID B. KETROSER,                               Case No. 19-cv-05231-MMC
                                  8                      Plaintiff,
                                                                                          ORDER GRANTING MOTION TO
                                  9                v.                                     SUBSTITUTE; DISMISSING FIRST,
                                                                                          THIRD, AND FIFTH CAUSES OF
                                  10     7-ELEVEN, INC., et al.,                          ACTION; DIRECTIONS TO MOVANT
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Diedre Kellog Ketroser’s (“Ms. Kellogg Ketroser”) “Motion to
                                  14   Substitute,” filed February 7, 2020. Defendants have filed opposition, to which Ms.
                                  15   Kellogg Ketroser has replied. Having read and considered the papers filed in support of
                                  16   and in opposition to the motion, the Court deems the matters appropriate for
                                  17   determination on the written submissions, VACATES the hearing scheduled for March
                                  18   20, 2020, and rules as follows:
                                  19          On August 21, 2019, plaintiff David B. Ketroser (“Dr. Ketroser”) filed a complaint
                                  20   consisting of five causes of action. On November 7, 2019, Dr. Ketroser passed away,
                                  21   and on November 25, 2019, a statement noting his death was filed. Thereafter, on
                                  22   February 7, 2020, Ms. Kellogg Ketroser, Dr. Ketroser’s widow and the personal
                                  23   representative of his estate, filed the instant motion, whereby she seeks an order
                                  24   substituting herself as plaintiff in the Second Cause of Action, which asserts a claim for
                                  25   damages under the California Disabled Persons Act, and the Fourth Cause of Action,
                                  26   which asserts a claim for damages under the Unruh Civil Rights Act.1
                                  27

                                  28          1
                                                  Ms. Kellogg Ketroser does not seek to substitute as to the First, Third, and Fifth
                                  1           Under Rule 25 of the Federal Rules of Civil Procedure, “[i]f a party dies and the

                                  2    claim is not extinguished, the court may order substitution of the proper party.” Fed. R.

                                  3    Civ. P. 25(a)(1). Here, Dr. Ketroser’s Second and Fourth Causes of Action were not

                                  4    extinguished by his death, see Kalani v. Starbucks Coffee Co., 698 Fed. Appx. 883, 885

                                  5    (9th Cir. 2017) (holding claim for statutory damages was not extinguished by plaintiff’s

                                  6    death), and Ms. Kellogg Ketroser, the “personal representative of David B. Ketroser’s

                                  7    estate as named in his will” and as authorized by a Minnesota probate court (see Kellogg

                                  8    Ketroser Decl. ¶ 3; Kellogg Ketroser Decl. Ex. B), is a proper party for substitution under

                                  9    Rule 25, see Mallonee v. Fahey, 200 F.2d 918, 919 (9th Cir. 1952) (holding Rule 25(a)(1)

                                  10   applies to substitution of “legal representatives”). Accordingly, Ms. Kellogg Ketroser’s

                                  11   motion to substitute as plaintiff will be granted, and said movant will be directed to file an

                                  12   amended complaint in which she is substituted as plaintiff in the Second and Fourth
Northern District of California
 United States District Court




                                  13   Causes of Action.

                                  14          As to the remaining causes of action, it is undisputed that those claims were

                                  15   extinguished upon Dr. Ketroser’s death. See Kennerly v. United States, 721 F.2d 1252,

                                  16   1260 (9th Cir. 1983) (holding death of plaintiff renders claim for injunctive relief moot).

                                  17   Accordingly, the First, Third, and Fifth Causes of Action will be dismissed.

                                  18          Lastly, defendants, noting the First Cause of Action, Dr. Ketroser’s sole federal

                                  19   claim, has been extinguished, argue the Court should decline to exercise supplemental

                                  20   jurisdiction over the state law claims and, pursuant to 28 U.S.C. § 1367(c), dismiss the

                                  21   entirety of the instant action in favor of its proceeding in state court. In response, Ms.

                                  22   Kellogg Ketroser states that if she is allowed to substitute as plaintiff, she will move to file

                                  23   an amended complaint asserting her own federal claim based on essentially the same

                                  24   circumstances as those giving rise to Dr. Ketroser’s claims. In light of Ms. Kellogg

                                  25   Ketroser’s anticipated motion, the Court will defer deciding whether it should retain

                                  26   jurisdiction over the currently pending state law claims.

                                  27

                                  28   Causes of Action, which seek only injunctive relief.

                                                                                      2
                                  1                                          CONCLUSION

                                  2          For the reasons stated above:

                                  3          1. Ms. Kellogg Ketroser’s motion to substitute as plaintiff is hereby GRANTED. No

                                  4    later than March 23, 2020, Ms. Kellogg Ketroser shall file an amended complaint

                                  5    reflecting said substitution and making no other changes.

                                  6          2. The First, Third, and Fifth Causes of Action are hereby DISMISSED as moot.

                                  7          3. If Ms. Kellogg Ketroser elects to bring her own claims, she shall, after filing the

                                  8    above-referenced amended complaint and no later than April 2, 2020, move to file an

                                  9    amended complaint in which she asserts those additional causes of action.

                                  10         IT IS SO ORDERED.

                                  11

                                  12   Dated: March 13, 2020
Northern District of California
 United States District Court




                                                                                               MAXINE M. CHESNEY
                                  13                                                           United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
